Tuesday          14th

               January, 1997.


Thomas Payne Brown, Jr.,                                      Appellant,

against       Record No. 0926-94-2
              Circuit Court No. 91-654-F

Commonwealth of Virginia,                                     Appellee.

                         Upon a Rehearing En Banc
          Before Chief Judge Moon, Judges Baker, Benton, Coleman,
         Willis, Elder, Bray, Fitzpatrick, Annunziata and Overton

               Steven D. Benjamin (Betty Layne DesPortes;
               Steven D. Benjamin and Associates, on
               brief), for appellant.

               Eugene Murphy, Assistant Attorney General
               (James S. Gilmore, III, Attorney General, on
               brief), for appellee.



            This cause was reviewed on rehearing en banc, and upon

consideration of the arguments of counsel and the entire record in

this case, the judgment of the trial court rendered on April 26, 1994

is affirmed without opinion by an equally divided court.      Accordingly,

the opinion previously rendered by a panel of this Court on April 23,

1996 is withdrawn, and the mandate entered that date is vacated.     The

appellant shall pay to the Commonwealth of Virginia thirty dollars

damages.

            This order shall be published and certified to the trial

court.
                            A Copy,

                                 Teste:

                                           Cynthia L. McCoy, Clerk

                                 By:

                                           Deputy Clerk